Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 77, 79-88, and 90-98 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the prior art rejection of claims have been considered but are moot in view of the new ground(s) of rejection, particularly, the application of the Kim reference. Further, note the PG Pub. No. of the Lin reference, it is US Pub. No. 2013/0242866, not 2013/0244661 that was listed inadvertently on the previous Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 77, 79-88, and 90-98 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No. 2013/0301438), hereafter, “Li,” in view Lin et al (US Pub. No. 2013/0242866; cited on IDS), hereafter, “Lin,” and Kim et al (US Pub. No. 2015/0071212), hereafter, “Kim.”

As to claim 77, Li discloses a Device-to-Device (D2D) resource configuration method, comprising: 
receiving, by a User Equipment (UE), D2D indication broadcasted by a D2D control node (Fig. 3, label 308, and [0032], particularly, “The eNB tasks dUE1 and dUE2 to begin a WiFi measurement process (308). As described above, each of dUE1 and dUE2 is tasked to measure only a portion of the available WiFi channels.”; eNB reading on “control node”),
sending, by the UE in response to receiving the D2D indication, a message containing D2D resource configuration request information to the D2D control node (Fig. 3, label 310 and [0032], particularly, “dUE1 and dUE2 then transmit the results to the eNB (310).”),
receiving, by the UE, the D2D resource configuration information sent by the D2D control node in response to the D2D resource configuration request information (Fig. 3, label 314 and [0033], particularly, “Then the eNB transmits the information regarding the selected WiFi channel to dUE1 and dUE 2 (314).”);
configuring, by the UE, D2D resources according to the D2D resource configuration information according to the D2D resource configuration request information ([0033], particularly, “dUE1 and dUE2 can then proceed with the handshaking procedures needed to connect via the selected WiFi channel (316). The handshaking between dUE1 and dUE2 can take place in a manner typical for WiFi handshaking.”).
However, Li does not explicitly disclose the D2D resource configuration request information comprises a D2D communication group identifier.
But, Lin discloses sending, by a UE, a message containing D2D resource configuration request information to a D2D control node, wherein the D2D resource configuration request information comprises a D2D communication group identifier (Figs 19B with [0166]-[0168], particularly, “FIG. 19B illustrates the process of automatic D2D communication after device handover from the view point of a control node…Please note that for some embodiments, steps S1915 and S1916 could be skipped and the control node would arrange for D2D communications to take place as long as the same callee IDs would match between two devices such that not only two devices could communicate in D2D mode but also more than two devices may perform D2D communication together as long as they have the same callee ID or the same group ID which serves the purpose of identifying them as a D2D communication group.” That is, the callee IDs received in S1911 can be group IDs (“a D2D communication group identifier”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Li and Lin in order to more easily and seamlessly make D2D connections (Lin, [0009]).
However, the combination of Li and Lin does not explicitly disclose sending, by the UE, a message containing D2D resource release request information to the D2D control node subsequent to receiving the D2D indication and prior to receiving D2D resource configuration information.
But, Kim discloses sending, by a UE, a message containing D2D resource release request information to a D2D control node subsequent to receiving an D2D indication and prior to receiving D2D resource configuration information ([0041]-[0045], particularly, “If it is desired to end the D2D communication, the UE#1 and/or the UE#2 request the eNB to release a D2D connection. The release request of the D2D connection may be performed by higher layer signaling. Alternatively, the D2D communication may end on the basis of a predetermined transmission count or time.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Li and Lin with Kim in order to release unneeded resources more quickly so that they may be reallocated elsewhere.


 As to claim 88, it is rejected by a similar rationale to that set forth in claim 77’s rejection.


As to claims 79 and 90, the teachings of Li, Lin, and Kim as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource configuration information comprises D2D configuration setup information corresponding to a resource allocation mode (Li, [0032]-[0033], and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”), D2D discovery/communication indication (AAPA, page 2, lines 9-15 and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”).
	
As to claims 80 and 91, the teachings of Li, Lin, and Kim as combined for the same reasons set forth in claim 77’s rejection further disclose the resource allocation mode comprises a first resource allocation mode in which at least one D2D resource pool is allocated for the UE (Li, [0032]-[0033],  and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”), D2D discovery/communication indication (AAPA, page 2, lines 9-15 and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”).

As to claims 81 and 92, the teachings of Li, Lin, and Kim as combined for the same reasons set forth in claim 77’s rejection further disclose the resource allocation mode comprises a second resource allocation mode in which dedicated D2D resource is allocated for the UE (Li, [0032]-[0033] and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”), D2D discovery/communication indication (AAPA, page 2, lines 9-15 and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302”).

As to claims 82 and 93, the teachings of Li, Lin, and Kim as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource configuration information corresponding to the first resource allocation mode comprises D2D resource pool information, which corresponds to the first resource allocation mode, of a serving cell (Li, [0032]-[0033] and Lin, [0093], particularly, “eNB 301 transmits the RRCConnectionSetup to UE A 302” further [0123], particularly, “In should be noted that for the present disclosure, a pair of UEs such as a caller and a callee, namely, UE 911 and UE 912, could already be in cellular conversation, but after the migration of either the caller UE or the callee UE, the network could automatically arrange for D2D communication between UE 911 and UE 912 when these UE pair are within the radio range of each other and thus could communicate directly with each other or when other conditions are also fulfilled such as the channel quality between the UE pair is adequate”).

As to claims 83 and 94, the teachings of Li, Lin, and Kim as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource configuration information corresponding to the second resource allocation mode comprises: D2D transmission resource information, which corresponds to the second resource allocation mode, of a serving cell; and a D2D Cell Radio Network Temporary Identity (Lin, [0095], particularly, “For example the D2D ID could be cell radio network temporary identifier (C-RNTI).”).

As to claims 84 and 95, the teachings of Li, Lin, and Kim as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource pool information comprises: a D2D resource period; a D2D subframe offset; and a D2D resource time and frequency domain position (Lin, [0125], particularly, “During the migration of UE A 1011, the handover procedure from the domain of control node A 1001 to the domain of control node B 1002 could be classified under three phases--a during measurement phase 1021, a during handover phase 1022, and an after handover phase 1023.”).


As to claims 85 and 96, the teachings of Li, Lin, and Kim as combined for the same reasons set forth in claim 77’s rejection further disclose the D2D resource pool comprises: a D2D transmission resource pool; and a D2D reception resource pool (Li, [0032]-[0033], and Lin, [0093]).

As to claims 86 and 97, the teachings of Li, Lin, and Kim as combined for the same reasons set forth in claim 77’s rejection further disclose  configuring the D2D resources according to the D2D resource configuration information comprises when the D2D resource configuration information contains D2D transmission resource configuration setup information corresponding to the first resource allocation mode, acquiring, by the UE, the D2D resources for D2D communication in a contention-based way according to a D2D transmission resource pool corresponding to the first resource allocation mode (Li, [0032]-[0033] and Lin, [0093]).

As to claims 87 and 98, the teachings of Li, Lin, and Kim as combined for the same reasons set forth in claim 77’s rejection further disclose  wherein configuring the D2D resources according to the D2D resource configuration information comprises when the D2D resource configuration information contains D2D transmission resource configuration setup information corresponding to the second resource allocation mode, initiating, by the UE, a D2D buffer state report, or waiting, by the UE, for the D2D control node to send D2D resource grant (Li, [0032]-[0033] and Lin, [0093]; the UE waits for the resource grant).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452